DETAILED ACTION
Representative Figure of Applicant’s Invention

    PNG
    media_image1.png
    497
    963
    media_image1.png
    Greyscale

Election/Restrictions
Applicant’s election of January 28, 2021, without traverse is acknowledged:

    PNG
    media_image2.png
    449
    1177
    media_image2.png
    Greyscale

 Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, nor expressly traverse it, the election has been treated as an election without traverse (MPEP § 818.01(a)). The Requirement is made FINAL. Claims 15-24 are WITHDRAWN, not being seen as reading on the elected “Single Piece Molded” Species.
Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner Daniel Hilt found the pending claims of non-cited PCT/IB2019/052549, which claims priority from this application, “so unclear that no meaningful opinion could be formed.” 
Examiner Hilt explained:

    PNG
    media_image3.png
    401
    1174
    media_image3.png
    Greyscale

It is agreed that the instant claims are so unclear that no meaningful interpretation of them could be formed due to the lack of clarity concerning to what the “single piece of molded plastic” refers, as articulated by Examiner Hilt. Moreover, Applicant’s comment that, “this response addresses the Restriction Requirement, some explanation is in order. None of the pending claims address the ‘permanently secured’ and ‘mechanically fastened’ species. These were simply described as exemplary variations in the construction of the nozzle holder,” only serve to exacerbate the obscurity of the meaning of the claims. If, “[N]one of the pending claims address the ‘permanently secured’ and ‘mechanically fastened’ species,” then, minimally, what are withdrawn independent claims 15 and 19 intended to “address”?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of AAPA (Applicant’s Admitted Prior Art) and/or THARP (US 6,497,402) and/or SMITH (US 3,891,247) and/or HYDROTECH SERVICE PACK for HSF2204/24-1F-2F.
AAPA teaches:
[0002] A rotary disc filter employs a backwash system that is periodically actuated to backwash the filter media and dislodges suspended solids disposed on the inner sides of the filter media. Such backwashing systems employ nozzle support assemblies for supporting nozzles adjacent the filter media. There are a number of disadvantages and drawbacks to conventional nozzle support assemblies. First, in a typical rotary disc filter design, there is provided a backwash manifold that extends along one side of the disc filter. Inner steel pipes connected to the manifold extend into areas between the filter discs. Conventional nozzles and associated nozzle support assemblies are operatively connected to the inner end portions of the inner steel pipes. The inner steel pipes and the associated nozzle support assemblies are quite heavy and place a significant torque on the manifold. Secondly, these nozzle support assemblies typically include multiple parts. The steel pipes have to be drilled to conventional nozzle support assemblies are costly and require a significant amount of assembly time.
Beyond what AAPA teaches, and reviewing the application and the pending claims, it appears that Applicant is asserting that use of a “single piece of molded plastic,” (although unclear which are combined into a “single piece”) and/or the use of a conventional “saddle” connector/fitting (although not referred to as such in the disclosure) warrants the grant of a United States Patent. Neither of these things justify the grant of a United States Patent, as it is considered exceedingly obvious to make integral a known prior art assembly that typically employs “multiple parts” (AAPA) – see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). And, the use of “saddle” connectors/fittings is notoriously well known in the plumbing arts, and use thereof to fluidically connect components of a prior art device would have been obvious to one of ordinary skill in the art.



    PNG
    media_image4.png
    694
    985
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    177
    1077
    media_image5.png
    Greyscale

	The Hydrotech Service Pack parts list for HSF2200-1FN, with the spray bar assembly drawing/parts page being dated 11-28-2012, depicts what is believed to be discussed by AAPA. As Hydrotech is owned by Applicant, it is submitted that claim limitation correspondence with respect to the various components, to the extent that they are disclosed, should be self-evident to Applicant. While aspects of it appear to be of “single piece” construction, it is not expressly disclosed. Moreover, it does not appear to employ “saddle” connectors/fittings as generically claimed.
SMITH discloses a “plastic one-piece saddle for plastic pipe” (as titled), while THARP, as illustrated in Fig. 2 below, discloses the use of two saddle fittings to make fluidic connections to pipe 30. In view of these teachings, it is submitted that it would have been obvious to one of ordinary skill in the art to modify the device of AAPA and/or Hydrotech Service Pack by employing two plastic one-piece saddles and plastic pipe to make fluidic connections.

    PNG
    media_image6.png
    767
    1514
    media_image6.png
    Greyscale

Action

    PNG
    media_image7.png
    371
    438
    media_image7.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached at (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776